

 
Exhibit 10.7
 
VINEYARD NATIONAL BANCORP
 
2003 RESTRICTED SHARE PLAN
 
* * * * *
 
1.  Purpose.The purpose of the 2003 Restricted Share Plan (the "Plan") is to
further and promote the interests of Vineyard National Bancorp (the "Company"),
its Subsidiaries and its shareholders by enabling the Company and its
Subsidiaries to attract, retain and motivate employees and officers or those who
will become employees or officers, and to align the interests of those
individuals and the Company’s shareholders. To do this, the Plan offers
restricted share awards providing such employees and officers with a proprietary
interest in maximizing the growth, profitability and overall success of the
Company and its Subsidiaries.
 
2.  Definitions.For purposes of the Plan, the following terms shall have the
meanings set forth below:
 
2.1  "Award" means an award of Restricted Shares made to a Participant under
Section 6 of the Plan.
 
2.2  "Award Agreement" means the agreement executed by a Participant pursuant to
Sections 3.2 and 11.6 of the Plan in connection with the granting of an Award.
 
2.3  "Board" means the Board of Directors of the Company, as constituted from
time to time or any Committee established by the Board.
 
2.4  "Code" means the Internal Revenue Code of 1986, as in effect and as amended
from time to time, or any successor statute thereto, together with any rules,
regulations and interpretations promulgated thereunder or with respect thereto.
 
2.5  "Committee" means the committee of the Board established from time to time
in the sole discretion of the Board to administer the Plan, as described in
Section 3 of the Plan. Any committee established by the Board shall be composed
solely of two or more Non-Employee Directors (as defined in Rule 16b-3
promulgated under the Exchange Act.)
 
2.6  "Common Stock" means the Common Stock, no par value per share, of the
Company or any security of the Company issued by the Company in substitution or
exchange therefor.
 
2.7  "Company" means Vineyard National Bancorp, a California corporation, or any
successor corporation to Vineyard National Bancorp.
 



     1  

--------------------------------------------------------------------------------

 


2.8  "Exchange Act" means the Securities Exchange Act of 1934, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.
 
2.9  "Fair Market Value" means on, or with respect to, any given date(s), the
average of the highest and lowest market prices of the Common Stock, as reported
on the Nasdaq Small Cap or National Market for such date(s) or, if the Common
Stock was not traded on such date(s), on the next preceding day or days on which
the Common Stock was traded. If at any time the Common Stock is not traded on
such exchange, the Fair Market Value of a share of the Common Stock shall be
determined in good faith by the Board.
 
2.10  "Participant" means any individual who is selected from time to time under
Section 5 to receive an Award under the Plan.
 
2.11  "Plan" means the Vineyard National Bancorp 2003 Restricted Share Plan, as
set forth herein and as in effect and as amended from time to time (together
with any rules and regulations promulgated by the Board with respect thereto).
 
2.12  "Restricted Shares" means the restricted shares of Common Stock granted
pursuant to the provisions of Section 6 of the Plan and the relevant Award
Agreement.
 
2.13  "Subsidiary(ies)" means any corporation (other than the Company) in an
unbroken chain of corporations, including and beginning with the Company, if
each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain.
 
2.14  "Surviving Entity" means the Company, if immediately following any merger,
consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the
corporation existing following the merger, consolidation or similar transaction.
In all other cases, the other entity to the transaction and not the Company
shall be the Surviving Entity. In making the determination of ownership by the
shareholders of an entity immediately after the merger, consolidation or similar
transaction, equity securities the shareholders owned immediately before the
merger, consolidation or similar transaction as shareholders of another party to
the transaction shall be disregarded. Further, outstanding voting securities of
an entity shall be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote.
 
3.  Administration.
 
3.1  General. The Plan shall be administered by the Board or the Committee, as
determined by the Board in its sole discretion. Members of the Committee shall
serve at the pleasure of the Board and the Board may from time to time remove
members from, or add members to, the Committee.
 



     2  

--------------------------------------------------------------------------------

 


3.2  Plan Administration and Plan Rules. The Board is authorized to construe and
interpret the Plan and to promulgate, amend and rescind rules and regulations
relating to the implementation, administration and maintenance of the Plan.
Subject to the terms and conditions of the Plan, the Board shall make all
determinations necessary or advisable for the implementation, administration and
maintenance of the Plan including, without limitation, (a) selecting the Plan’s
Participants, (b) making Awards in such amounts and form as the Board shall
determine, (c) imposing such restrictions, terms and conditions upon such Awards
as the Board shall deem appropriate, and (d) correcting any technical defect(s)
or technical omission(s), or reconciling any technical inconsistency(ies), in
the Plan and/or any Award Agreement. The Board may designate persons other than
members of the Board to carry out the day-to-day ministerial administration of
the Plan under such conditions and limitations as it may prescribe. The Board’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated. Any
determination, decision or action of the Board in connection with the
construction, interpretation, administration, implementation or maintenance of
the Plan shall be final, conclusive and binding upon all Participants and any
person(s) claiming under or through any Participants. The Company shall effect
the granting of Awards under the Plan, in accordance with the determinations
made by the Board, by execution of written agreements and/or other instruments
in such form as is approved by the Board. The Board may, in its sole discretion,
delegate its authority to one or more senior executive officers for the purpose
of making Awards to Participants who are not subject to Section 16 of the
Exchange Act.
 
3.3  Liability Limitation. Neither the Board nor the Committee, nor any member
of either, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with the Plan (or any Award
Agreement), and the members of the Board and the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage which may be in effect from
time to time.
 
4.  Term of Plan/Common Stock Subject to Plan.
 
4.1  Term. The Plan shall terminate on such date as is ten years from the date
the first Award is granted hereunder, except with respect to Awards then
outstanding. After such date no further Awards shall be granted under the Plan.
 
4.2  Common Stock. The maximum number of shares of Common Stock in respect of
which Awards may be granted or paid out under the Plan, subject to adjustment as
provided in Section 8.2 of the Plan, shall not exceed 25,000 shares. In the
event of a change in the Common Stock of the Company that is limited to a change
in the designation thereof to "Capital Stock" or other similar designation, or
to a change in the par value thereof, or from par value to no par value, without
increase or decrease in the number of issued shares, the shares resulting from
any such change shall be deemed to be the Common Stock for purposes of the Plan.
Common Stock which may be issued under the Plan may be either authorized and
unissued shares or issued shares which have been reacquired by the Company (in
the open-market or in private transactions) and which are being held as treasury
shares. No fractional shares of Common Stock shall be issued under the Plan.
 



    3   

--------------------------------------------------------------------------------

 


4.3  Computation of Available Shares. For the purpose of computing the total
number of shares of Common Stock available for Awards under the Plan, there
shall be counted against the limitations set forth in Section 4.2 of the Plan
the number of shares of Common Stock issued under grants of Restricted Shares
pursuant to Section 6 of the Plan determined as of the date on which such Awards
are granted. If any Awards are forfeited, surrendered, cancelled, terminated or
settled in cash in lieu of Common Stock, the shares of Common Stock which were
theretofore subject to such Awards shall again be available for Awards under the
Plan to the extent of such forfeiture, surrender, cancellation, termination or
settlement of such Awards.
 
5.  Eligibility. Individuals eligible for Awards under the Plan shall consist of
employees and officers, or those who will become employees or officers, of the
Company and/or its Subsidiaries whose performance or contribution, in the sole
discretion of the Board, benefits or will benefit the Company or any Subsidiary.
 
6.  Restricted Shares.
 
6.1  Terms and Conditions. Grants of Restricted Shares shall be subject to the
terms and conditions set forth in this Section 6 and any additional terms and
conditions, not inconsistent with the express terms and provisions of the Plan,
as the Board shall set forth in the relevant Award Agreement. Subject to the
terms of the Plan, the Board shall determine the number of Restricted Shares to
be granted to a Participant and the Board may provide or impose different terms
and conditions on any particular Restricted Share grant made to any Participant.
With respect to each Participant receiving an Award of Restricted Shares, there
shall be issued a stock certificate (or certificates) in respect of such
Restricted Shares. Such stock certificate(s) shall be registered in the name of
such Participant, shall be accompanied by a stock power duly executed by such
Participant, and shall bear, among other required legends, the following legend:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the Vineyard National Bancorp 2003 Restricted
Share Plan and an Award Agreement entered into between the registered owner
hereof and Vineyard National Bancorp. Copies of such Plan and Award Agreement
are on file in the office of the Secretary of Vineyard National Bancorp, 9590
Foothill Blvd., Rancho Cucamonga, CA 91730. Vineyard National Bancorp will
furnish to the recordholder of the certificate, without charge and upon written
request at its principal place of business, a copy of such Plan and Award
Agreement. Vineyard National Bancorp reserves the right to refuse to record the
transfer of this certificate until all such restrictions are satisfied, all such
terms are complied with and all such conditions are satisfied."
 
Such stock certificate evidencing such shares shall, in the sole discretion of
the Board, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.
 



    4   

--------------------------------------------------------------------------------

 


6.2  Restricted Share Grants. A grant of Restricted Shares is an Award of shares
of Common Stock granted to a Participant, subject to such restrictions, terms
and conditions as the Board deems appropriate, including, without limitation,
(a) restrictions on the sale, assignment, transfer, hypothecation or other
disposition of such shares, (b) the requirement that the Participant deposit
such shares with the Company while such shares are subject to such restrictions,
and (c) the requirement that such shares be forfeited upon termination of
employment for specified reasons within a specified period of time or for other
reasons (including, without limitation, the failure to achieve designated
performance goals).
 
6.3  Restriction Period. In accordance with Sections 6.1 and 6.2 of the Plan and
unless otherwise determined by the Board (in its sole discretion) at any time
and from time to time, Restricted Shares shall only become unrestricted and
vested in the Participant in accordance with such vesting schedule relating to
such Restricted Shares, if any, as the Board may establish in the relevant Award
Agreement (the "Restriction Period"). During the Restriction Period, such stock
shall be and remain unvested and a Participant may not sell, assign, transfer,
pledge, encumber or otherwise dispose of or hypothecate such Award. Upon
satisfaction of the vesting schedule and any other applicable restrictions,
terms and conditions, the Participant shall be entitled to receive payment of
the Restricted Shares or a portion thereof, as the case may be, as provided in
Section 6.4 of the Plan.
 
6.4  Payment of Restricted Share Grants. After the satisfaction and/or lapse of
the restrictions, terms and conditions established by the Board in respect of a
grant of Restricted Shares, a new certificate, without the legend set forth in
Section 6.1 of the Plan, for the number of shares of Common Stock which are no
longer subject to such restrictions, terms and conditions shall, as soon as
practicable thereafter, be delivered to the Participant.
 
6.5  Shareholder Rights. A Participant shall have, with respect to the shares of
Common Stock underlying a grant of Restricted Shares, all of the rights of a
shareholder of such stock (except as such rights are limited or restricted under
the Plan or in the relevant Award Agreement). Any stock dividends paid in
respect of unvested Restricted Shares shall be treated as additional Restricted
Shares and shall be subject to the same restrictions and other terms and
conditions that apply to the unvested Restricted Shares in respect of which such
stock dividends are issued.
 
7.  Non-transferability of Awards. Unless otherwise provided in the Award
Agreement, no Award under the Plan or any Award Agreement, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession. No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant’s
debts, judgements, alimony, or separate maintenance.
 
8.  Changes in Capitalization and Other Matters.
 



     5  

--------------------------------------------------------------------------------

 


8.1  No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers, shareholders or agents of the Company or any
subsidiary, as a result of any such action.
 
8.2  Recapitalization Adjustments. In the event that the Board determines that
any dividend or other distribution (whether in the form of cash, Common Stock,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, Change of Control or exchange of Common Stock or other
securities of the Company, or other corporate transaction or event affects the
Common Stock such that an adjustment is determined by the Board, in its sole
discretion, to be necessary or appropriate in order to prevent dilution or
enlargement of benefits or potential benefits intended to be made available
under the Plan, the Board may, in such manner as it in good faith deems
equitable, adjust any or all of (i) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, and (ii) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or property) subject to outstanding Awards. In addition, the
Company may make provision for an immediate cash payment to the holder of an
outstanding Award in consideration for the cancellation of such Award.
 
9.  Change of Control.
 
9.1  Acceleration of Awards Vesting. Anything in the Plan to the contrary
notwithstanding, if a Change of Control of the Company occurs all restrictions,
terms and conditions applicable to all Restricted Shares then outstanding shall
be deemed lapsed and satisfied and each Participant shall become 100% vested
with respect to all Awards granted to such Participant under this Plan as of the
date of the Change of Control. The immediately preceding sentence shall apply to
only those Participants who are employed by the Company and/or one of its
Subsidiaries as of the date of the Change of Control.
 
9.2  Change of Control. For the purpose of this Agreement, "Change of Control"
shall mean:
 
9.2.1  The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power (which voting power shall be calculated by assuming the
conversion of all equity securities convertible (immediately or at some future
time) into shares entitled to vote, but not assuming the exercise of any warrant
or right to subscribe to or purchase those shares) of the continuing or
Surviving Entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned, directly or indirectly, by
persons who were not shareholders of the Company immediately prior to such
merger, consolidation or other reorganization; provided, however, that in making
the determination of ownership by the shareholders of the Company, immediately
after the reorganization, equity securities which persons own immediately before
the reorganization as shareholders of another party to the transaction shall be
disregarded; or
 



    6   

--------------------------------------------------------------------------------

 


9.2.2  The sale, transfer or other disposition of all or substantially all of
the Company’s assets.
 
9.2.3  A transaction shall not constitute a Change in Control if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.
 
10.  Amendment, Suspension and Termination.
 
10.1  In General. The Board may suspend or terminate the Plan (or any portion
thereof) at any time and may amend the Plan at any time and from time to time in
such respects as the Board may deem advisable to insure that any and all Awards
conform to or otherwise reflect any change in applicable laws or regulations, or
to permit the Company or the Participants to benefit from any change in
applicable laws or regulations, or in any other respect the Board may deem to be
in the best interests of the Company or any Subsidiary. No such amendment,
suspension or termination shall materially adversely affect the rights of any
Participant under any outstanding Restricted Share grant, without the consent of
such Participant.
 
10.2  Award Agreement Modifications. The Board may (in its sole discretion)
amend or modify at any time and from time to time the terms and provisions of
any outstanding Restricted Share grant, in any manner to the extent that the
Board under the Plan or any Award Agreement could have initially determined the
restrictions, terms and provisions of such Restricted Share grant, including,
without limitation, changing or accelerating the date or dates as of which such
Restricted Share grants shall become vested. No such amendment or modification
shall, however, materially adversely affect the rights of any Participant under
any such Award without the consent of such Participant.
 
11.  Miscellaneous.
 
11.1  Tax Withholding. The Company shall have the right to deduct from any
payment or settlement under the Plan, including, without limitation, the
delivery, transfer or vesting of any Common Stock or Restricted Shares, any
federal, state, local or other taxes of any kind which the Board, in its sole
discretion, deems necessary to be withheld to comply with the Code and/or any
other applicable law, rule or regulation. Shares of Common Stock may be used to
satisfy any such tax withholding. Such Common Stock shall be valued based on the
Fair Market Value of such stock as of the date the tax withholding is required
to be made, such date to be determined by the Board. In addition, the Company
shall have the right to require payment from a Participant to cover any
applicable withholding or other employment taxes due upon any payment or
settlement under the Plan.
 



     7  

--------------------------------------------------------------------------------

 


11.2  No Right to Employment. Neither the adoption of the Plan, the granting of
any Award, nor the execution of any Award Agreement, shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, nor shall it interfere in any
way with the right, if any, of the Company or any Subsidiary to terminate the
employment of any employee at any time for any reason.
 
11.3  Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.
 
11.4  Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary unless expressly
provided in such other plans or arrangements, or except where the Board
expressly determines in writing that inclusion of an Award or portion of an
Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
competitive annual base salary or other cash compensation. Awards under the Plan
may be made in addition to, in combination with, or as alternatives to, grants,
awards or payments under any other plans or arrangements of the Company or its
Subsidiaries. The existence of the Plan notwithstanding, the Company or any
Subsidiary may adopt such other compensation plans or programs and additional
compensation arrangements as it deems necessary to attract, retain and motivate
employees.
 
11.5  Listing, Registration and Other Legal Compliance. No Awards or shares of
the Common Stock shall be required to be issued or granted under the Plan unless
legal counsel for the Company shall be satisfied that such issuance or grant
will be in compliance with all applicable federal and state securities laws and
regulations and any other applicable laws or regulations. The Board may require,
as a condition of any payment or share issuance, that certain agreements,
undertakings, representations, certificates, and/or information, as the Board
may deem necessary or advisable, be executed or provided to the Company to
assure compliance with all such applicable laws or regulations. Certificates for
shares of the Restricted Shares and/or Common Stock delivered under the Plan may
be subject to such stock-transfer orders and such other restrictions as the
Board may deem advisable under the rules, regulations, or other requirements of
the Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law. In
addition, if, at any time specified herein (or in any Award Agreement or
otherwise) for (a) the making of any Award, or the making of any determination,
(b) the issuance or other distribution of Restricted Shares and/or Common Stock,
or (c) the payment of amounts to or through a Participant with respect to any
Award, any law, rule, regulation or other requirement of any governmental
authority or agency shall require either the Company, any Subsidiary or any
Participant (or any estate, designated beneficiary or other legal representative
thereof) to take any action in connection with any such determination, any such
shares to be issued or distributed, any such payment, or the making of any such
determination, as the case may be, shall be deferred until such required action
is taken. With respect to persons subject to Section 16 of the Exchange Act,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the Exchange Act.
 



     8  

--------------------------------------------------------------------------------

 


11.6  Award Agreements. Each Participant receiving an Award under the Plan shall
enter into an Award Agreement with the Company in a form specified by the Board.
Each such Participant shall agree to the restrictions, terms and conditions of
the Award set forth therein and in the Plan.
 
11.7  Designation of Beneficiary. Each Participant to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to receive any
payment which under the terms of the Plan and the relevant Award Agreement may
become payable on or after the Participant’s death. At any time, and from time
to time, any such designation may be changed or cancelled by the Participant
without the consent of any such beneficiary. Any such designation, change or
cancellation must be on a form provided for that purpose by the Board and shall
not be effective until received by the Board. If no beneficiary has been
designated by a deceased Participant, or if the designated beneficiaries have
predeceased the Participant, the beneficiary shall be the Participant’s estate.
If the Participant designates more than one beneficiary, any payments under the
Plan to such beneficiaries shall be made in equal shares unless the Participant
has expressly designated otherwise, in which case the payments shall be made in
the shares designated by the Participant.
 
11.8  Leaves of Absence/Transfers. The Board shall have the power to promulgate
rules and regulations and to make determinations, as it deems appropriate, under
the Plan in respect of any leave of absence from the Company or any Subsidiary
granted to a Participant. Without limiting the generality of the foregoing, the
Board may determine whether any such leave of absence shall be treated as if the
Participant has terminated employment with the Company or any such Subsidiary.
If a Participant transfers within the Company, or to or from any Subsidiary,
such Participant shall not be deemed to have terminated employment as a result
of such transfers.
 
11.9  Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of California, without
reference to the principles of conflict of laws thereof. Any titles and headings
herein are for reference purposes only, and shall in no way limit, define or
otherwise affect the meaning, construction or interpretation of any provisions
of the Plan.
 
11.10  Effective Date. The Plan shall be effective upon its approval by the
Board and adoption by the Company.
 



     9  

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, this Plan is adopted by the Company on this 26th day of
February, 2003.
 
 

        VINEYARD NATIONAL BANCORP  
   
   
    By:   /s/ Norman A. Morales  

--------------------------------------------------------------------------------

  President and Chief Executive Officer


 


 




     10  

--------------------------------------------------------------------------------

 
